DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ amendments and arguments/remarks filed 2/28/2022 are acknowledged. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/2022 has been entered.
 
INFORMATION DISCLOSURE STATEMENT
2.     No new   Information Disclosure Statement has been submitted for review. 

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

NEW MATTER
Claim Rejections –35 USC § 112-NEW MATTER

4.       The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 41-49, 56-57, 62-63, 68-76, 78-79  are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 41-49, 56-57, 62-63, 68-76, 78-79 do not comply with the written description requirement and introduce new matter into the patent application.  
Claim 1 recites the buffer agent is present in the inner layer in a total amount from 0.1 % to about 30 wt % based on a dry weight of the soluble polymeric material which is the non-ionic polymer of the inner layer. 
The bottom of page 22 of the instant specification sates “the buffer agent(s) is usually present in the inner layer in amount from about 0.1 % to about 50 wt %”. This is a statement how much is in the inner layer and it is  not saying how much is based on the dry weight of the non-ionic polymer. The specification further goes on to recite at the top of page 23 “in embodiments in which the soluble (or third) polymeric material is an at least partially neutralized polycarboxylic acid, the buffer agent(s) is usually present in the inner layer in an amount from about 0.1 to about 20 wt %, e.g. from about 0.1 to about 4 wt %, preferably from about 0.1 to about 3 wt %, and more preferably about 1 wt %, based on the dry weight of the third polymeric material. In embodiments in which the soluble (or third) polymeric material is a non-ionic polymer, the buffer agent(s) is usually present in an amount from about 10 wt % to 30 wt %, based on the dry weight of the third polymeric material”. Thus, Applicants do have support for “based on the dry weight of the non-ionic polymer” of 10-30 wt % but do not have support from 0.1-9 % as this is the total amount in the layer which is not limited to being based on the dry weight of the non-ionic polymer but rather the amount of buffer agent in the layer. There is no designation that the recitation of the specification of 0.1-50 %  is in reference to the dry weight of the non-ionic polymer. The dependent claims have been included because they do not cure the deficiencies of independent claims. 


DETAILED ACTION
Claim Rejections- 35 USC § 103
5.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
	Claims 41-43, 45-49, 56, 60, 62-63 and  72-76 are  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Di Capua et al. (US 2005/0214372) in view of Du Toit et al. (US 2010/0179170) and Basit et al. (WO 2008/135090). 
Di Capua et al. (US 2005/0214372) (hereinafter Di Capua et al.) disclose compositions with inner core coated with acid labile drug thus core with drug, a first intermediate coating, a second intermediate coating comprising an alkaline stabilizing agent and an outer enteric coating (para 0013-0016). The first intermediate coating (i.e., isolation layer) comprises polymers that are the same as recited by the claims (i.e., hydroxypropyl methylcellulose) (para 0045). The second layer is made up of one or more polymers such as HPMC (para 0050). The second layer (i.e., inner) functions as a moisture barrier and as buffering layer between the inner core with acid labile drug and outer enteric polymer This layer includes an base and/or buffer alkalizing agent and buffer (para 0052-0053). Di Capua et al. disclose preferably, the alkaline stabilizing agent is made up of one or more (i.e., mixtures) of alkaline stabilizers exemplified, but not limited to, by magnesium carbonate, magnesium oxide, sodium hydroxide and organic bases such as TRIS (a.k.a THAM a.k.a tris(hydroxymethyl)aminometh- ane, (CH.sub.2OH).sub.3CNH.sub.2) and meglumine (1-deoxy-1-(methylamino)-D- -glucitol). The second intermediate coating can be made by spraying an aqueous or water-alcohol suspension containing the necessary ingredients (para 0052). Additional examples of alkaline stabilizing agents may include, but are not limited to, magnesium hydroxide, magnesium metasilicate aluminate, magnesium silicate aluminate, magnesium silicate, magnesium aluminate, aluminum magnesium hydroxide, calcium carbonate, calcium hydroxide, potassium carbonate, sodium carbonate and sodium hydrogen carbonate (para 0053). Preferably, the inert polymer within the second intermediate coating is about 10% to about 70% (w/w) of the second intermediate coating. More preferably, the inert polymer within the second intermediate coating is about 35% to about 55% (w/w) of the second intermediate coating. Preferably, the alkaline stabilizer is about 30% to about 90% (w/w) of the second intermediate coating. More preferably, the alkaline stabilizer is about 45% to about 65% (w/w) of the second intermediate coating (para 0054). The amounts overlap with buffer agents from 0.1-50 %. One skilled in the art would adjust the amount based on the desired amount of buffering.
Di Capua et al. disclose the second coating has polymer from 35-55 % and the first intermediate coating from 2 to 20 % (para 0054-0055). The alkaline stabilizer is about 30-90 % of the second intermediate (inner) coating (para 0054). The enteric coating includes Eudragit polymers and present from 5-65 %  (para 0057-0061).  Di Capua disclose acid labile drugs (claim 1). The enteric coatings include Eudragit L-100 . Chemical/ IUPAC name: Poly(methacrylic acid-co-ethyl acrylate) 1:1. Page 14 of the instant specification states that these are pH soluble polymers that meet the threshold pH of 5 or above for the second polymeric materials. The first intermediate coating can include PVA polymers.  Page 14 of the instant specification states that these are pH soluble polymers that meet the threshold pH of 5 or above  for the second polymeric materials. The first intermediate coating can include PVA polymers. DiCapua discloses the stabilizing agent is from 30-90 % by weight the second intermediate coating  (claims 32-33) and in looking at Example 1, the subcoat II (second intermediate coating) the amount of nonionic polymer (hydroxypropyl methylcellulose) used was 1.5   kg, and the amount of magnesium carbonate added was 2.25 kg and thus the alkalizing agent buffer is present at 60 % based on the total dry  weight of the polymer. Example 3 discloses 50 % magnesium carbonate based on the HPMC dry weight. In looking at Example 1, it is clear the amount is based on the dry weight otherwise the values for the alkalizing agent would fall outside the recited amounts 30-90 %. Example 1 contains 60 % magnesium carbonate based on the dry weight of HPMC but if based on the coating suspension it would contain only 6.22 % magnesium carbonate which is much less than the 30-90 % recited in the claims of Di Capua. Therefore it is believed it is in recitation to the dry weight of the polymer. Di Capua further teaches the second intermediate coating functions as a moisture barrier; in particular, as a buffering layer between the inner core containing the acid labile drug and the outer enteric layer. The second intermediate coating comprises an inert polymer and an alkaline stabilizing agent (para 0049). Thus, the reference states that the intermediate coating layer is formed of one or more inert polymer and one or more alkaline stabilizing agents as described in paragraphs 0049-0052. The stabilizing agents can be one or more of sodium hydroxide and magnesium carbonate where the examples use magnesium carbonate.
The  layers disclosed by the teachings of Di Capua et al. meet the structural features as claimed and disclose formulations that contain the same polymers for (isolation, inner and outer layers). It must be noted that the recitation of the intended use of the claimed invention (for oral administration) must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed.Cir. 1997) MPEP § 2111.02.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting. Di Capua et al. disclose the enteric layer usually comprises a polymer with enteric properties. The enteric polymer in the enteric layer is exemplified by methacrylic acid copolymer, hydroxypropyl methylcellulose phthalate and hydroxypropyl methylcellulose acetate succinate. Different types of methacrylic acid copolymer can be used, and they include methacrylic acid copolymer type A (Eudragit.RTM. L-100), methacrylic acid copolymer type B (Eudragit.RTM. S-100), methacrylic acid copolymer type C (Eudragit.RTM. L 30D55, Eudragit.RTM. L-100-55), a copolymer of methacrylic acid methyl methacrylate and methyl methacrylate (Eudragit.RTM. FS) and mixtures thereof, for instance, a mixture of Eudragit.RTM. L-100-55 and Eudragit.RTM. S-100 at a weight ratio of about 3:1 to about 2:1, or a mixture of Eudragit.RTM. L 30D55 and Eudragit.RTM. FS at a weight ratio of about 3:1 to about 5:1 (para 0057) The enteric layer may further comprises other agents such as cellulose acetate phthalate, polyvinyl acetate phthalate, cellulose acetate trimellitate, shellac and/or zein (para 0058). 
Du Toit et al. (US 2010/0179170) (hereinafter Du Toit et al.) disclose 5-ASA or mesalazine (aka mesalamine) are acid sensitive pharmaceutical agents (para 0025). Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the invention was made to have the acid labile drug of Di Capua et al. comprise the 5ASA of Du Toit et al. It is prima facie obvious to substitute one known equivalent (acid sensitive drug) for another. 
The modified Di Capua et al. does not teach having a coating amount (isolation layer) of from about 1 mg polymer/cm2 to 5 mg polymer/cm2   or the amount of outer coating present from about 2 mg/cm2 to about 10 mg/cm2 or an amount of inner coating from about 2 mg/cm2 to about 10 mg/cm2 based on the dry weight of the polymer.
	Basit et al. (WO 2008/ 135090) (hereinafter Basit et al.) is concerned with enteric coatings that accelerate drug release. Basit et al. teach that it is known to employ anionic methacrylate copolymers partially neutralized in order to improve stability of acid-labile drugs. Bases that can be used include sodium hydroxide, potassium hydroxide or ammonium hydroxide (¶ 0060). Absent any evidence of criticality, it would have been prima facie obvious to one of skill in the art at the time the invention was made to substitute one known base for another. Basit et al. teach HPMC coating layer (isolation layer) such that 10% sodium citrate, 10% citric acid, 10% sodium chloride were used and up to 5 mg/cm2 of polymer applied. (¶ 00130-00134). Basit et al. discloses a tablet with an inner coat of partially neutralized material and an outer coat with less or no neutralization. This is said to result in disintegration at an earlier time point when transferred from the stomach.  Basit et al.  describes a method for producing pharmaceuticals wherein in the case of gastric resistant solid dosage forms comprising an anionic (meth)acrylate copolymer for the protection of an acid-sensitive active substance contained in the core said polymer is applied to form a gradient in respect to the degree of neutralization of the anionic groups across the thickness of the coating. In the inner region of the coating the anionic groups of the polymer are neutralized to protect the acid labile active substance. The degree of neutralization is decreasing towards the outer region of the coating in order to achieve a gastric resistance of the solid dosage form. In the case of alkali-sensitive solid dosage forms comprising a cationic (meth)acrylate copolymer, for the protection of an alkali-sensitive active substance said cationic polymer is applied to form a gradient in respect to the degree of neutralization of the cationic groups across the thickness of the coating. In the inner region of the coating the cationic groups of the polymer are neutralized to protect the alkali-sensitive active substance (¶ 0007-0008). Basit et al. disclose “is known to employ anionic (meth)acrylate copolymers in partially neutralized form as single layer in order to improve the stability of acid-labile active agents. An improved solubility of the polymer in water and a stabilization of the polymer dispersions is achieved thereby. Bases which can be used for the partial neutralization are normally substances such as NaOH, KOH, ammonium hydroxide or organic bases such as, for example, triethanolamine” (para 0060-0061). NaOH (sodium hydroxide) is useful as the base (para 0091). Basit et al. disclose “comparison of films of anionic (meth)acrylate copolymers which have been partially neutralized for example by means of NaOH, and which have not been partially neutralized, reveals that the partially neutralized films dissolve more rapidly in a buffer system at their specific pH for dissolution than the non-neutralized films. However, a neutralization necessary to raise pH abolished the necessary resistance to gastric juice of the pharmaceutical composition” (para 0061).Basit et al. discloses neutralizing agents and inner coats. The HPMC coating (inner) can include HPMC at thickness 5 mg/cm2. The lag time for drug release from these coatings (HPMC) were reduced to 90 min, 15 min faster than control coated pellets (para 0172 and 0176). The test was from 1 to 5 mg/cm2 and the fasted dissolution for the inner (nonionic coat) was found to be 3 mg/cm2. Basit et al. disclose it is further preferred that each the inner and the outer coating contain 2 to 10, preferred 2 to 8, most preferably 4 to 6 mg/cm2 polymer weight gain (para 0025 and 0044 and 00128). It was shown that the dissolution rate of an outer coating of 5 mg/cm2 (30% release was achieved within 175 min, 50% release was achieved within 180 min) was higher than that of 4 mg/cm2 (30% release within 175 min, 50% release within 220 min), which again was higher than that of 3mg/cm2 outer coat (30% release within 340 min), compared to the controls (not having an inner coating): 5 mg/cm2 outer coating: 50% release was achieved within 530 min; 4 mg/cm2 outer coating: 50% release within 415 min; 3mg/cm2 outer coating: 50% release within 275 min (para 00155). It would have been prima facie obvious to one of ordinary skill in the art before the invention was made to have the inner coat from 1-3 mg/cm2 as doing so has an effect on dissolution profiles and faster dissolution was achieved with 5 mg/cm2. It would have further been prima facie obvious to have the outer coat amount be adjusted based on the desired release profile as it was shown that dissolution rate of outer coating of 5 mg/cm2 was higher than 4 mg /cm2 which again was higher than 3 mg/cm2.


5	Claims 41 and 56-57  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Di Capua et al. (US 2005/0214372) in view of Du Toit et al. (US 2010/0179170) and Basit et al. (WO 2008/ 135090)  as applied to claims 41-43, 45-49, 56, 60, 62-63 and  72-76 above, and further in view of Ritschel et al. (US Patent 6,365,185).
The modified Di Capua et al. has been discussed supra and disclose ammonium hydroxide and teach buffers but does not specifically teach potassium dihydrogen phosphate. Ritschel et al. (US Patent 6, 365,185) (hereinafter Ritschel et al.) teach typical buffers include potassium dihydrogen phosphate.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to substitute one known buffer for another. 

6.	Claims 41, 68-71 and 78-79 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Di  Capua et al. (US 2005/0214372) in view of Du Toit et al. (US 2010/0179170) and Basit et al. (WO 2008/ 135090) as applied to claims 41-43, 45-49, 56, 60, 62-63 and  72-76 above, and further in view of “Innovative Drug Delivery Systems for Colon Targeting” and Basit et al. (US 2007/0243253).
The modified Di Capua et al. has been discussed supra and does not disclose an outer layer with an admixture with a digestible polymeric material which is susceptible to attack by colonic bacterial. This feature is optional in claim 41.
“Innovative Drug Delivery Systems for Colon Targeting” (hereinafter the reference) teaches controlled release tablets coated with a blend of Eudragit® S (page 19). Eudragit® S has been used with another methacrylic acid copolymer Eudragit L 100-55 in colon targeted systems to regulate drug delivery. Dissolution data as shown that drug release profiles from enteric –coated single unit tablets could be altered in vitro by changing the ratio of polymers (pages 6-7). 
Basit et al. (US 2007/0243253) (hereinafter Basit et al. ‘253) teach that a mix of two polymers at an appropriate ratio applied as a film coating minimizes drug release in the stomach and small intestine. Drug release in the colon occurs by the combined active physiological triggers: preferably by Eudragit S dissolution and amylose digestion (¶ 0019). The proportion can be 50;50, preferably up to 65:35, and most preferably 15:85 to 30:70 ( para 0020).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). With regards to the limitation digestible polymer material which is susceptible to attack by colonic bacteria, since the prior art teach the same coating as claimed, it would expectedly have the property. It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include a mixture of starch and Eudragit as the coating. One would have been motivated to do so in order to regulate drug release to the colon. 

7.	Claims 41-42 and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Di Capua et al. (US 2005/0214372) in view of Du Toit et al. (US 2010/0179170) and Basit et al. (WO 2008/ 135090) as applied to claims 41-43, 45-49, 56, 60, 62-62 and  72-76 above, and further in view of Iamartino et al. (US Patent 5,171,580).
	The modified Di Capua et al. has been discussed supra and does not disclose the isolation layer thickness. 
Iamartino et al. (US Patent 5,171,580)(hereinafter Iamartino et al.) disclose delivery of active to lower part of the intestine especially the large intestine (colon) (col. 3, lines 15-20). The inner layer comprises an anionic polymer, the intermediate layer comprises a suitable amount of gelling polymer and the outer layer has gastro-resistant polymer (col. 3, lines 20-30). The core has active substances which may be 5-aminosalicylic acid (col. 4, lines 35-40). The inner layer comprises plasticized anionic acrylic copolymer  (isolation), the intermediate layer comprises a gel forming modified cellulose polymer and the outer layer is a gastro resistant polymer soluble in aqueous media above 5.5 (claim 1). The gelling polymer can be methylcellulose (claim 2) (same as claimed). The inner and intermediate layers are different.  The gelling polymers are HPMC and the purpose of these polymers which are present in coating thickness of 20-100 µm or 80-100 µm allows to obtain a viscous gel layer when the preparation comes into contact with the enteric juice which allows to obtain a delay in the dissolution of the pharmaceutical preparation. Therefore, it would have been prima facie obvious to have the isolation layer be of thickness between 5-100 µm as these gelling polymers (i.e., HPMC) provides for delay in the dissolution of the pharmaceutical preparation which is applicable to the isolation layer.

8.	Claims 41-42 and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Di Capua et al. (US 2005/0214372) in view of Du Toit et al. (US 2010/0179170) and Basit et al. (WO 2008/ 135090) as applied to claims 41-43, 45-49, 56, 60, 62-62 and  72-76 above, and further in view of Cardinal et al. (US 2010/0159001).
	The modified Di Capua et al. has been discussed supra and does not disclose the isolation layer thickness. 
Cardinal et al. (US 2010/0159001) (hereinafter Cardinal et al.) disclose delayed release coated core formulations (para 0144 and 0151) and  coating with isolation layers (non-functional coatings) that are thin layers of up to 20 microns in thickness can be applied for a variety of reasons including, for example, particle porosity reduction, to reduce dust, for chemical protection, to mask taste, to reduce odor, to minimize gastrointestinal irritation and the like (para 0154). HPMC and ethyl cellulose in combination or Eudragit E100 are commonly used for taste maskings. (para 0154). Examples of coatings include cellulose derivatives include methylcellulose (para 0166). It would have been prima facie obvious to one of ordinary skill in the art to adjust the amount of isolation layer coating thickness. One would have been motivated to do so as thin layers (up to 20 um) can be applied for a variety of reasons as stated such as for chemical protection.

RESPONSE TO ARGUMENTS
9.	Applicants argue that independent claim 41 has been amended to recite the buffer agent is present in the inner layer in an amount of 0.1 % to 30 wt % based on the dry weight of the soluble non-ionic polymer and that this amendment clearly distinguishes of Di Capua in structural terms. 
	Di Capua mentions intestinal release and is primarily concerned with compositions providing release in the small intestine rather than the colon. 
	In response, this argument is not found persuasive because the pH-dependent polymers sued in Di Capua include those such as Eudragit L-100 and Eudragit S-100. As shown by Singh et al. “Emerging Techniques and Challenges in Colon Drug Delivery Systems”  Eudragit L and S are used for the preparation of colon delivery, as these dissolved at the pH of 6 and 7 respectively (see table 4 and the paragraph above the table). A composition and its properties are inseparable thus  the eudragit of Di Capua are targeted to the colon. While Singh is not relied upon, it is merely evidence that the Eudragit of Di Capua would necessarily be colon targeted such as Eudragit S-100 Thus, Di Capua discloses coating polymers that can be used that would target drug delivery to the colon. 
	Applicants argue that 5ASA is not generally considered to be an acid liable drug and does not degrade when exposed to acid. This argument is not found pervasive because Du Toit et al.  disclose 5-ASA or mesalazine (aka mesalamine) are acid sensitive pharmaceutical agents (para 0025). The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.
Applicants argue that Di Capua does not disclose a formulation with an inner layer comprising the combination of a soluble non-ionic polymer, a base and separately a buffer agent. 
 Applicants argue that the amounts of the stabilizing agent are based on the total coating and not the dry weight of the polymer forming the layer. 
	In response, this argument is not found persuasive because  DiCapua discloses the stabilizing agent is from 30-90 % by weight the second intermediate coating  (claims 32-33) and in looking at Example 1, the subcoat II (second intermediate coating) the amount of nonionic polymer (hydroxypropyl methylcellulose) used was 1.5   kg, and the amount of magnesium carbonate added was 2.25 kg and thus the alkalizing agent buffer is present at 60 % based on the total dry  weight of the polymer. Example 3 discloses 50 % magnesium carbonate based on the HPMC dry weight. In looking at Example 1, it is clear the amount is based on the dry weight otherwise the values for the alkalizing agent would fall outside the recited amounts 30-90 %. Example 1 contains 60 % magnesium carbonate based on the dry weight of HPMC but if based on the coating suspension it would contain only 6.22 % magnesium carbonate which is must less than the 30-90 % recited in the claims of DiCapua. Therefore it is believed it is in recitation to the dry weight of the polymer. Di Capua further teaches the second intermediate coating functions as a moisture barrier; in particular, as a buffering layer between the inner core containing the acid labile drug and the outer enteric layer. The second intermediate coating comprises an inert polymer and an alkaline stabilizing agent (para 0049). Thus, the reference states that the intermediate coating layer is formed of one or more inert polymer and one or more alkaline stabilizing agents as described in paragraphs 0049-0052. The stabilizing agents can be one or more of sodium hydroxide and magnesium carbonate where the examples use magnesium carbonate. One of ordinary skill in the art would understand magnesium carbonate as buffering. This is evidenced by “Buffering effects of calcium carbonate as clarified by Sevelamer hydrochloride monotherapy” calcium carbonate shows some buffering activity and as further evidenced by the “Dictionary of Archives Terminology SAA”, Calcium or magnesium carbonate is often used as the buffering agent. Thus the calcium carbonate used in the Examples and disclosed as the one or more alkalizing agents would constitute a “buffering agent”. 
	Applicants argue that Du Toit does not disclose any type of inner layer, let alone inner layer of soluble non-ionic polymer with base and from 0.1 % to 30 wt % buffer agent based on the dry weight of the polymer. 
	In response, this argument is not found persuasive because Du Toit was relied upon for the teaching that 5-ASA or mesalazine (mesalamine) are acid sensitive pharmaceutical agents. 
	Applicants argue that Basit I is not concerned with improving the stability of an acid labile drug. 
	This argument is not found persuasive because Basit I states that “it is known to employ anionic methacrylate copolymers in partially neutralized form as single layer in order to improve the stability of acid-labile active agents”. An improved solubility of the polymer in water and a stabilization of the polymer dispersions is achieved thereby. Bases which can be used for partial neutralization are normally substances such as NaOH, KOH, ammonium hydroxide or organic bases such as, for example, triethanolamine” (para 0060).Basit I discloses that  enteric coated products are designed to remain intact in the stomach and then to release the active substance in the intestine. Enteric coating can be applied to solid dosage forms, such as granules, pellets, capsules, or tablets. The purpose of enteric coating is to protect the stomach from irritating active compounds such as aspirin, or to improve drug bioavailability by preventing degradation of acid or gastric enzyme labile drugs. Enteric coatings have been developed for more than one century. The first real enteric coating was believed to use keratin by Unna in 1884. Some of the earlier coatings depended on the enzymatic breakdown or emulsifying effect of the films in the small intestine, such as enteric films based on stearic acid (para 0002). The invention utilizes enteric coatings (para 0016). Thus, the purpose of enteric coatings involve preventing degradation of “acid or gastric enzyme labile drugs”. Applicants argue that there is no free base in the inner coating however, Basit I was not relied upon for free base in the inner coating but rather  for the coating amount (isolation layer) of from about 1 mg polymer/cm2 to 5 mg polymer/cm2 ,  the amount of outer coating present from about 2 mg/cm2 to about 10 mg/cm2 or an amount of inner coating from about 2 mg/cm2 to about 10 mg/cm2 based on the dry weight of the polymer.
Applicants argue that Basit II does not teach present of buffer agent in any amount within the inner layer and does not teach the composition of the inner layer. 
This is not found persuasive because Basit II, in combination with Innovative Drug Delivery Systems for Colon Targeting was relied upon for the teaching of an outer layer with an admixture with a digestible polymeric material which is susceptible to attack by colonic bacteria and that these coatings are the blend of Eudragit S with Eudragit L 100-55 
Applicants argue Iamartino does not disclose the presence of any other components in the intermediate layer although does exemplify the presence of PEG 400. 
This argument is not found persuasive because Iamartino et al. was relied upon for its teachings of the isolation layer thickness which are taught to be thickness 5-100 µm and are provided for the delay in dissolution of the pharmaceutical preparation.
CORRESPONDENCE
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                               
Primary Examiner, Art Unit 1615